Chubb Group of Insurance Companies 15 Mountain View Road, Warren, New Jersey 07059 NAME OF ASSURED (including its Subsidiaries): DIMENSIONAL FUND ADVISORS 6300 BEE CAVE ROAD, BUILDING ONE AUSTIN, TX 78746 DECLARATIONS FINANCIAL INSTITUTION INVESTMENT COMPANY ASSET PROTECTION BOND Bond Number: 81906615 FEDERAL INSURANCE COMPANY Incorporated under the laws of Indiana a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD:from12:01 a.m. on October 31, 2009 to12:01 a.m. on October 31, 2010 ITEM 2. LIMITS OF LIABILITYDEDUCTIBLE AMOUNTS: If “Not Covered” is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. INSURING CLAUSE LIMIT OF LIABILITY DEDUCTIBLE AMOUNT 1. Employee $ 25,000,000 $ 250,000 2. On Premises $ 25,000,000 $ 250,000 3. In Transit $ 25,000,000 $ 250,000 4. Forgery or Alteration $ 25,000,000 $ 250,000 5. Extended Forgery $ 25,000,000 $ 250,000 6. Counterfeit Money $ 25,000,000 $ 250,000 7. Threats to Person $ 25,000,000 $ 250,000 8. Computer System $ 25,000,000 $ 250,000 9. Voice Initiated Funds Transfer Instruction $ 25,000,000 $ 250,000 10. Uncollectible Items of Deposit $ 25,000,000 $ 250,000 11. Audit Expense $ 25,000 $ 5,000 12. Extended Computer Systems $ 25,000,000 $ 250,000 13. Telefacsimile Instruction $ 25,000,000 $ 250,000 14. Automated Telephone Transactions $ 25,000,000 $ 250,000 15. Unauthorized Signature $ 25,000,000 $ 250,000 16. Claims Expense Coverage $ 25,000 $ 5,000 ITEM 3. THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWING ENDORSEMENTS EXECUTED SIMULTANEOUSLY
